                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )     No. 10 CR 516-1
                        v.                        )
                                                  )     Judge Lefkow
 BRUCE BROWN,                                     )
                                                  )
                               Defendant.         )

                             TEMPORARY RESTRAINING ORDER

       The matter is before the court on the United States of America’s continued motion for

payment order and temporary restraining order. Based on the motion and statements made during

open court, it is hereby:

       ORDERED, that Defendant Bruce Brown:

       1.      must not withdraw, transfer, or engage in any other action that would decrease the

lottery winnings to less than $827,604.61 or the amount actually remaining right now, until

payment is made or until further order of this court;

       2.      within 48 hours of the date of the July 24, 2019 status hearing, submit to a

deposition and must, within 14 days thereafter, provide evidence and documentation as requested

by the United States;

       3.      by agreement of the parties, the TRO is extended to July 31, 2019; and,

       4.      the hearing in this matter is continued to July 31, 2019, at 9:00 a.m.

        ENTER:



                                      Joan H. Lefkow, U. S. District Judge

Date: 7/29/2019
